DETAILED ACTION
	Claims 1-21 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 12, 2021 has been acknowledged and has been entered into the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on August 12, 2021 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 102
Claim(s) 1-2, 6-7 and 10-11 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by BELAI (see Journal of Environmental Science and Health, Part B: Pesticides, Food contaminants, and Agricultural Wastes, 1996, p. 615-620).  
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claim(s) 1-3, 7 and 10-11 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU (see abstract of CAS Doc No. 88:74272, entered into STN in 1977). 
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Double Patenting Rejections
Claims 1-8 and 10-11 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,538,487.
The Applicant has removed the conflicting subject matter in the most recent amendment to the claims, and the rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 1 contains the limitations W1 is N and W2 is selected from N and C, or is absent.  However, the claim does not detail the full substitution pattern when W1 or W2 are N or C as nitrogen requires 3 bonds and carbon requires 4 bonds.  Therefore, the claim is indefinite as it is not known what additional substitutions on W1 and W2 would be allowed to meet the limitations of the claims.  For the purposes of art, the claims are interpreted to allow any other group as long as R1 is present for one substitution unless a ring is formed.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation of condition (i) wherein R1 or A is selected from pyrazole, imidazole, triazole, tetrazole, pyrrole, morpholine, piperazine, 4-methylpiperazine, and fused bicyclic or tricyclics, and the claim also recites condition (ii) wherein R1 or A is selected from pyrazole or triazole, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 5, and 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims allow for two R1 groups to be present, but base claim 1 only allows for one R1 group to be present.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picard et al. (USPN 5,214,206).
Picard et al. teach the compounds 
    PNG
    media_image1.png
    144
    250
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    151
    257
    media_image2.png
    Greyscale
, which read on the claims where W1 is N, W2 is absent, R2 is an aryl ring substituted in the alpha and alpha’ positions, and R1 is either alkyl or joins with W1 to form a cyclic structure.  See compounds 36 and 39, column 14.  The compounds were made into a pharmaceutical composition for a bioassay.  See column 7, line 40 through column 9, line 30.  While Picard et al. is silent with respect to NLRP3 inflammasome activity as required by claim 10, the compound would inherently possess this activity in view of the structural similarity to 
    PNG
    media_image3.png
    99
    175
    media_image3.png
    Greyscale
, which is claimed in instant claim 21 and disclosed as possessing the required activity.
Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levitt (USPN 4,401,816).

    PNG
    media_image4.png
    109
    269
    media_image4.png
    Greyscale
, which reads on the claims where W1 is N and joins with R1 to form a heteroaryl group, W2 is absent, and R2 is a heteroaryl group that is optionally substituted.  See Example 3, column 11.  As the synthesis is worked up with an aqueous component, a pharmaceutically acceptable carrier is present with the compound.  While Levitt is silent with respect to NLRP3 inflammasome activity, the compound would inherently possess this activity as it is instantly disclosed that the compounds of Formula (I) possess this activity.
Claim(s) 1, 2, 5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohner (USPN 4,515,620).
Bohner teaches the compound 
    PNG
    media_image5.png
    139
    324
    media_image5.png
    Greyscale
, which reads on the claims where W1 is N, R1 is a fused bicyclic group, W2 is absent, and R2 is a heteroaryl group that is optionally substituted.  See column 8, lines 67-68.  Formulations with water are discussed in column 9.  While Bohner is silent with respect to NLRP3 inflammasome activity, the compound would inherently possess this activity as it is instantly disclosed that the compounds of Formula (I) possess this activity.
Claims 1-3, 6-11 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Neill et al. (US PGPUB 2018/0044287).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This 
O’Neill et al. teach the compounds 
    PNG
    media_image6.png
    133
    223
    media_image6.png
    Greyscale
 and  
    PNG
    media_image7.png
    169
    228
    media_image7.png
    Greyscale
, which reads on the claims where W2 and R2 form a fused tricyclic structure, W1 is N and joined with R1 to form a morpholino compound or where W1 is N and R1 is alkyl.  The compounds are the same as the first and third compounds of claim 21.  Additionally, the compound is present in an assay to show inhibition or the NLRP3 inflammasome.  See page 129, the fifth and sixth compounds.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Picard et al. (USPN 5,214,206).

    PNG
    media_image1.png
    144
    250
    media_image1.png
    Greyscale
 which corresponds to claim 21 where a methyl group is missing from 
    PNG
    media_image3.png
    99
    175
    media_image3.png
    Greyscale
.  See compound 39, column 14.
Picard et al. does not teach where the piperidine ring is substituted by a methyl group.
The court in In re Wood, Whittaker, Stirling, and Ohta (199 USPQ 137) state that compounds with similar structures are expected to have similar properties unless there is evidence on the record of secondary considerations.  Specifically, the court stated that a methyl group and a hydrogen atom in the same position are obvious variants.  Therefore, one of ordinary skill in the art would expect that replacing the a hydrogen on the piperidine ring of the Picard et al. compound with a methyl group will yield another ACAT inhibitor as taught by Picard et al. as the compounds would be obvious variants of one another absent evidence of secondary considerations.
Therefore, the claim is prima facie obvious.
Conclusion
Claims 1-11 and 21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626